Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:                           Species A: a patient interface with a heating element winding through the mask, and exemplified by Figs. 1-2,4-5.                           Species B: a patient interface with a heating element loop, and exemplified by specie of Figs. 3-5                           Species C: a patient interface with a heating element and breathing tube with ring connection, and exemplified by Fig.8.                           Species D: a patient interface with a heating element and breathing tube with brush connection, and exemplified by Fig.9.                           Species E: a patient interface with a heating element and breathing tube with ring and brush connection, and exemplified by Fig.10-10A.                           Species F: a patient interface with a heating element and breathing tube with winding connection, and exemplified by Fig.11.                           Species G: a patient interface comprising a multilayer mask with vent holes on the interior layer and insulation space, and exemplified by Figs. 12-13.                           Species H: a patient interface comprising a multilayer mask with vent holes and insulation space having a heating element, and exemplified by Fig. 14.                           Species I: a patient interface comprising a multilayer mask with a heating element and vent holes extending from interior to exterior layer, and exemplified by Fig. 15.                           Species J: a patient interface comprising a multilayer mask with vent holes on the exterior layer, and exemplified by Fig. 16.                           Species K: a patient interface comprising a multilayer mask with vent holes extending through two layers of the mask, and exemplified by Fig. 17.                           Species L: a patient interface comprising a multilayer mask with aligned vent holes, and exemplified by Fig. 18.                           Species M: a patient interface comprising a multilayer mask with vent holes on the interior layer only, and exemplified by Fig. 19                           Species N: a patient interface comprising a multilayer mask with vent holes on the exterior only, and exemplified by Fig. 20.                           Species O: a patient interface comprising a multilayer mask with a second layer having a small protrusion that couples with a clip, and exemplified by Fig. 21-22.                           Species P: a patient interface comprising a multilayer mask a second layer having a tube connection that can clip or otherwise couple onto a first layer, and exemplified by Fig. 23.                           Species Q: a patient interface comprising a multilayer mask with coupling mechanism comprising a connection on a second layer which clips or otherwise couples into a first layer of the mask assembly near vent holes, and exemplified by Fig. 24.                           Species R: a patient interface comprising a water vapor breathable membrane layer, and exemplified by Figs. 25-26.                           Species S: a patient interface comprising a removable water vapor breathable membrane layer, and exemplified by Figs. 27-28.                           Species T: a patient interface comprising a removable foamed water vapor breathable membrane, and exemplified by Figs. 29-30.                           Species U: a patient interface comprising a removable ribbed foamed water vapor breathable membrane, and exemplified by Figs. 31-32.                           Species V: a patient interface comprising a rigid outer shell with entrainment holes, water vaper breathable membrane layer with recessed vented holes, and exemplified by Figs. 33-34                           Species W: a patient interface comprising a water vapor breathable membrane layer and an outer shell wherein the outer shell forms a pathway leading from the recessed vent holes to the environment, and exemplified by Figs. 35-36.                           Species X: a patient interface comprising non-recessed but instead extend from the water vapor breathable membrane layer to the outer shell, and exemplified by Fig. 37.                           Species Y: a patient interface comprising vent holes clamped or otherwise coupled to the water vapor breathable membrane layer, and exemplified by Fig. 38.                           Species Z: a patient interface comprising perimeter structure made of rigid material (e.g., polycarbonate or other plastics), clamped or otherwise attached to the breathable membrane at the perimeter, and exemplified by Fig. 39.                           Species 1: a patient interface comprising with foamed water vapor breathable membrane and vent holes built into the connection tube, and exemplified by Fig. 40.                           Species 2: a patient interface comprising with foamed water vapor breathable membrane and vent holes located all around the perimeter of the mask assembly, and exemplified by Fig. 41.                           Species 3: a patient interface comprising with ribbed foamed water vapor breathable membrane, and exemplified by Fig. 42-43.                           Species 4: a patient interface comprising interior vent holes wherein the edge of the vent holes are covered in a hydrophobic coating and the surrounding area  of the vent holes covered in a hydrophilic coating, and exemplified by Fig. 44.                           Species 5: a patient interface comprising hydrophobic inserts placed into the vent holes and hydrophilic inserts placed around the vent holes, and exemplified by Fig. 45-46.                           Species 7: a patient interface comprising vent holes being peaks and the surrounding area are depressions wherein the vent holes hydrophobic and the surrounding area hydrophilic, and exemplified by Fig. 48.                           Species 8: a patient interface comprising heating elements with alternative or auxiliary power configurations for powering the heating elements and CPAP fan blades, and exemplified by Fig. 48.                           Species 9: a patient interface comprising in-moulded heating elements (e.g., copper coils or other conductive material) that form a circuit with a circuit board, and exemplified by Fig. 49.                           Species 10: a patient interface comprising an insulating layer (e.g., a  soft fabric cover) that can attach onto a rigid mask frame, and exemplified by Fig. 50.                           Species 11: a patient interface comprising a phase change material between the layers, and exemplified by Fig. 51.                           Species 12: a patient interface comprising supercooled phase change materials, and exemplified by Fig. 52.                           Species 13: a patient interface comprising second layer detached from a first layer  (i.e., main part) of the mask and a heat pad disposed between the layers, and exemplified by Fig. 53.                           Species 14: a patient interface comprising two layers, an outer layer of a conventional insulating layer and an inner layer of a thermally conductive polymer, and exemplified by Fig. 54.                           Species 15: a patient interface comprising two layers, an outer layer of a conventional insulating layer and an inner layer of a thermally conductive polymer wherein the thermally conductive inner layer is a thin layer of conductive metal, and exemplified by Fig. 55.                           Species 16: a patient interface comprising a heating element such as a coiled and electrically insulated wire, which is attached to the inner layer  (e.g., conductive metal material) of the mask assembly, and exemplified by Fig. 56.                           Species 17: a patient interface comprising a heating element such as an insulated copper wire coiled and densely packed onto the surface of the exposed inner layer, and exemplified by Fig. 57.                           Species 18: a patient interface comprising an outer layer and an inner layer with conductive material that can be heated through the use of a  thermoelectric cooling device, and exemplified by Fig. 58.                           Species 19: a patient interface comprising an insulation layer made of foamed plastic, and exemplified by Fig. 59.                           Species 20: a patient interface wherein fluids entering the mask assembly through a breathing tube travels into the intermediary chamber, and exemplified by Fig. 60.                           Species 21: a patient interface comprising an inner layer having one or more holes, wherein fluids entering the mask assembly through a breathing tube travel into the intermediary chamber, and exemplified by Fig. 61.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made regarding the restriction due to the complexity of the restriction. Refer to MPEP 812.01 Telephone Restriction Practice [R-08.2012].
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T. NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Monday - Friday (9AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Thanh can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NYCA T NGUYEN/
Primary Examiner, Art Unit 3764